DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 04/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “in flight” on Page 1, Lines 17 and 30 should read “in-flight”.  
Appropriate correction is required.
Claim Objections
Claims 2-20 are objected to because of the following informalities:  “An/an assembly” in Claims 2-20, Line 1 should read “The/the assembly”; “it” in Claims 17-20 should read “the turbomachine”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (US Patent No: 7,591,869).
Regarding Claim 1: Jensen discloses an assembly (Figure 4) for a turbomachine comprising a pipe (30, 41) connected at one end (26) to means for supplying pressurized air (Column 3, Lines 36-37) and at one opposite end to an item of equipment (20) of the turbomachine, the pipe having a bent portion intended for forming in use a low point of the pipe (Figure 4), said bent portion having a hole (56) for draining water from the pipe, said pipe further comprising an outlet orifice (70) arranged downstream of the drain hole and arranged upstream of the item, said orifice opening to the outside of the pipe (Figure 4).
Regarding Claim 2: Jensen discloses the assembly according to Claim 1, wherein the drain hole opens outside the pipe downwardly and has a substantially vertically oriented axis (Figure 4).
Regarding Claim 5: Jensen discloses the assembly according to Claim 1, wherein the drain hole and the orifice have axes arranged in the same plane (Figure 4).
Regarding Claim 6: Jensen discloses the assembly according to Claim 2, wherein the drain hole and the orifice have axes arranged in the same plane (Figure 4).
Regarding Claims 17, 18, and 20: Jensen discloses a turbomachine, wherein the turbomachine comprises the assembly according to Claims 1, 2, and 5, respectively (Column 3, Lines 36-37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen.
Regarding Claims 3-4: Jensen discloses the assembly according to Claims 1-2; however, Jensen fails to disclose said orifice opening upwards.
It has been held that a reversal of parts is an obvious modification (See MPEP 2144.04(VI)(A)).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the orifice of the assembly of Jensen opening upwards for the purpose of discharging fluid out of the pipe (Column 5, Lines 11-13).
Regarding Claim 7: Jensen discloses the assembly according to Claim 3, wherein the drain hole and the orifice have axes arranged in the same plane (Figure 4).
Regarding Claim 19: Jensen discloses a turbomachine, wherein the turbomachine comprises the assembly according to Claim 3 (Column 3, Lines 36-37).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Simpson (US Publication No: 2017/0205111).
Regarding Claims 8-11: Jensen discloses the assembly according to Claims 1-3 and 5, respectively; however, Jensen fails to disclose the drain hole having a diameter ranging from 0.5mm to 3mm.
Simpson teaches a turbomachine pipe (Figure 1, No. 16) with a drain hole (Figure 2A, No. 28) for draining water from the pipe, wherein the drain hole has a diameter ranging from 0.5mm to 3mm (Paragraph [0017], Lines 5-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the drain hole of the assembly of Jensen with a diameter ranging from 0.5mm to 3mm, as taught by Simpson, for the purpose of allowing a minimum size of foreign object debris to pass through the hole while also not allowing too much conditioned air to escape when no water or foreign object debris to remove exists (Paragraph [0017], Lines 1-5).
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Dib (US Publication No: 2016/0333724).
Regarding Claims 12-16: Jensen discloses the assembly according to Claims 1-3, 5, and 8, respectively; however, Jensen fails to disclose the orifice having a diameter ranging from 0.1mm to 3mm.
Dib teaches a drain for a turbomachine, wherein the drain comprises an outlet (Figure 5, No. 144) having a diameter ranging from 0.1mm to 3mm (Paragraph [0026], Lines 3-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the orifice of the assembly of Jensen with a diameter ranging from 0.1mm to 3mm, as taught by Dib, for the purpose of allowing a small mass flow rate of fluid through the outlet orifice (Paragraph [0023], Lines 12-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745